                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

BRENNAN LANDY and CANDY                   )
WORKMAN, individually and on behalf of    )
all others similarly situated,            )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )                 Case No. 1:19-cv-12562-IT
                                          )
SUNPATH LTD., a Massachusetts corporation )
                                          )
                                          )
      Defendant.                          )
_________________________________________ )

                           STIPULATED PROTECTIVE ORDER

       WHEREAS, it may be necessary or desirable to take discovery of information which is

believed to be confidential and proprietary by the holder thereof; and

       WHEREAS, the parties hereto desire to obtain a protective order to prevent dissemination

and unnecessary disclosure of such information on the public record;

       WHEREAS, such information likely will include, among other things, information about

sensitive products and/or services, proprietary design and development materials of products

and/or services, strategic decision-making information, and marketing and sales information;

       IT IS HEREBY STIPULATED, and subject to the Court’s approval, pursuant to Federal

Rules of Civil Procedure, Rule 26(c), that the following provisions shall govern the handling of

such confidential information and documents in these proceedings.

       1.      As used herein, the term “Confidential Information” means confidential,

proprietary, trade secret and/or personal private information that is to be protected from public

disclosure.

       2.      The Parties acknowledge that they intend to request and/or exchange certain
documents and information from one another and certain third parties that may contain

Confidential Information.

       3.      The Parties acknowledge that, pursuant to the terms of this Order, they may be

provided with documents containing Confidential Information. The Parties further acknowledge

that the improper disclosure of documents or information containing Confidential Information may

result in damages, losses and irreparable harm to the disclosing Party. Accordingly, the Parties

agree and covenant to use good faith and reasonable care when maintaining, storing and disclosing

Confidential Information and further agree to take all steps necessary in order to preserve the

confidential, proprietary and/or personal private nature of Confidential Information.

       4.      Confidential Information shall not be disclosed or permitted to be disclosed to

anyone other than those individuals or entities bound by this Order, as set forth below. This Order

shall be binding on each of the Parties and their respective affiliates, employees, contractors,

representatives and agents including, but not limited to, the attorneys of record.

       5.      A Party seeking to protect Confidential Information shall designate the information

as either “Confidential” or “Confidential – Attorney Eyes Only.” The “Attorney Eyes Only”

designation shall only be used for information that the producing Party considers highly

confidential and highly sensitive and competitive information. Documents and other tangible

items shall be designated as “Confidential” or “Confidential - Attorney Eyes Only” at the time the

documents are produced and by a stamp or some other label on the documents or items within

fourteen (14) days of receipt of such documents by the designating Party. Any deposition

transcripts or portions thereof may be designated as “Confidential” or “Confidential - Attorney

Eyes Only” on the record at the time the testimony is given, or within fourteen (14) days after the

transcript is received by the designating Party by written notice to all Parties and recipients of the



                                                  2
transcript. Deposition transcripts shall be maintained as “Confidential – Attorney Eyes Only” for

at least fourteen (14) days after their receipt to enable a producing Party to designate portions as

“Confidential” or “Confidential –Attorney Eyes Only.” Only with specific order(s) of the Court

can testimony or exhibits at a hearing or trial be protected in any manner.

       6.      The Parties agree that all Confidential Information exchanged between one another

or received from any third party shall be used solely for the purposes of the above-captioned

proceeding. Under no circumstances, other than those specifically provided for herein, shall a

Party receiving Confidential Information disclose said Confidential Information to any person or

entity other than the following:

            a. The Parties;

            b. Experts or consultants retained to assist the Parties in this proceeding;

            c. Fact witnesses to the extent the Confidential Information relates to their testimony
               as it is anticipated to be offered in this proceeding;

            d. Counsel for the Parties, including paralegals and support staff assisting counsel or
               other persons employed or retained by the Parties and who are engaged in such
               manner of assistance; and

            e. The Court and all Court personnel.

       7.      Confidential Information may not be disclosed, shown or otherwise revealed to

those persons identified in Paragraph 6 (a) through (c) above, until (i) the undersigned attorneys

and Party have advised such person that the Confidential Information is confidential and subject

to this Order; and (ii) such persons have agreed in writing to be bound by the terms of this Order

by signing the Acknowledgement attached hereto as Appendix A. Counsel, Party and all Parties

shall maintain a signed copy of Appendix A for each individual who is provided access to

Confidential Information and be prepared to provide a copy of the same to the Court upon request




                                                  3
related to any alleged disclosures. The Court and Court personnel are not required to sign

Appendix A.

       8.      Except upon further Order of the Court or by express written consent of counsel of

record, Confidential Information designated as “Confidential – Attorney Eyes Only” may only be

disclosed to the following individuals:

            a. Litigation counsel (i.e., counsel of record and any other attorneys substantially
               involved in the prosecution or defense of this action on behalf of any party) for the
               parties to this action, including other attorneys in that firm and paralegals, office
               clerks, secretaries and clerical or support personnel employed by Litigation
               counsel, but only if:

               (i)      it is necessary to disclose the “Confidential – Attorney Eyes Only”
                        Information to them for purposes of this action;

               (ii)     they are not Parties or affiliates of any Party or competitors or vendors of
                        any Party;

               (iii)   they are not officers, directors or employees of parties, or affiliates of Parties,
                        or of competitors or vendors or customers of Parties; and

               (iv)     they are under the supervision and control of Litigation counsel.

            b. In-house counsel for SunPath, Ltd.

            c. The Court, and any court reporter, videographer or typist recording or transcribing
               testimony in this action, and any outside, independent reproduction service.

            d. Consulting experts or testifying expert witnesses, their associates, assistants, and
               other personnel employed directly by the experts who submit to the jurisdiction of
               this Court’s Order and who acknowledge and agree to be bound by the terms of this
               Order. The experts shall execute an acknowledgment substantially in the form
               attached as Exhibit A to this Order before being given access to the “Confidential
               –Attorney Eyes Only” Information. A Party may not disclose “Confidential –
               Attorney Eyes Only” Information to experts unless:

               (i) it is necessary to disclose the “Confidential –Attorney Eyes Only” Information
                   to them for purposes of this action;

               (ii) they are not parties or affiliates of any Party; and




                                                    4
                 (iii) they are not officers, directors, or employees of Parties, or affiliates of Parties,
                      or of competitors or vendors or customers of Parties.

              e. The author, addressee or any other person identified in the document as a prior
                 recipient of the Confidential – Attorney Eyes Only” Information.

              f. Other persons who may be specifically designated by written consent of all
                 attorneys of record or pursuant to order of the Court.

        9.       Each person given access to Confidential Information shall segregate such material,

keep it secure, treat it as confidential and proprietary and take all action necessary to preserve and

prevent the unauthorized disclosure – whether intentional or unintentional – of the Confidential

Information. Nothing herein purports to direct the Court or Court personnel as to the handling of

material designated by the parties as Confidential Information.

        10.      The Parties shall take reasonable steps to protect Confidential Information that may

be transferred or transcribed into their own notes, summaries, copies or exhibits prior to use in any

hearing or trial.

        11.      With respect to any deposition testimony, the designation of “Confidential” or

“Confidential - Attorney Eyes Only” may be made on the record at the time of the deposition

testimony, at which time the deposition testimony shall be marked by the court reporter and shall

be subject to the full protection of this Order. In the case of deposition testimony not so designated,

counsel may—within fourteen (14) days after receipt of the transcript—notify the Parties that all

or part of the transcript contains Confidential Information, in which case any pages specifically

designated “Confidential” or “Confidential - Attorney Eyes Only” shall be subject to the full

protection of this Order. Until expiration of the aforementioned fourteen (14) day period, all

transcripts, in addition to all information contained therein and exhibits attached thereto, shall be

deemed Confidential Information, subject to the terms of the Order. The cover page of any

deposition transcript and/or deposition exhibits that have been designated as Confidential


                                                     5
Information or “Confidential - Attorney Eyes Only” shall include a prominent designation that

states “Contains Confidential Information Subject to Protective Order,” or other equivalent

language.

       12.     Within sixty (60) days of the conclusion of this proceeding, all Confidential

Information and all copies, duplications, notes, extracts and summaries thereof shall be returned

to the producing Party or with the prior written consent of the producing Party or their counsel,

destroyed with a letter to counsel for the producing Party certifying that all Confidential

Information has been, as applicable, returned or destroyed. After the sixty (60) day period, if

requested by any Party, counsel of record shall within fourteen (14) days of the request, certify in

writing that all Confidential Information required to be returned has been returned or destroyed.

       13.     If any Party to this proceeding disagrees with a designation that particular

documents or testimony are Confidential Information, such Party shall give the designating Party

or entity written notice of its disagreement and the interested Party shall try to resolve such dispute

in good faith prior to filing any motion with the Court. Nothing in this paragraph is intended to

delay the proceedings or delay the issue being resolved with the Court.

       14.     Neither the attorney-client privilege nor work product protection is waived by

inadvertent disclosure connected with this litigation. A party who has inadvertently produced

documents protected by the attorney-client privilege or work product doctrine shall give written

notice to counsel for the receiving party. Immediately upon receipt of such notice and an updated

privilege log identifying the document, and without further substantive review of the document,

the receiving party shall return or destroy all copies of the document and provide written notice of

such action, even if the receiving party disputes the assertion of privilege.




                                                  6
       15.     The inadvertent or mistaken disclosure of any confidential information by a

designating party, without a designation of “Confidential” or “Confidential – Attorneys’ Eyes

Only,” shall not constitute a waiver of any claim that the information is entitled to protection under

this Stipulated Protective Order, provided the designating party gives prompt written notice of the

desired designation to all Parties after discovery of such inadvertent or mistaken disclosure and

provided that any disclosure of such information prior to its designation as “Confidential” or

“Confidential – Attorneys’ Eyes Only” shall not be a violation of the Stipulated Protective

Order. Along with notice of inadvertent or mistaken disclosure, the designating party shall provide

properly marked information to each Party to whom the information was disclosed. Upon receipt

of the properly marked information, the receiving party shall (a) return to the designating party, or

destroy, the improperly marked information that was initially produced, and (b) if a disclosure of

that information was made to a person to whom disclosure would not have been permitted if the

information were properly marked, identify the person(s) to whom such disclosure was made.

       16.     In the event that there is a disagreement concerning any documents designated as

“Confidential – Attorney Eyes Only,” which cannot be mutually resolved between the parties, the

non-designating Party may object to the designation of a specific document or class of documents

by filing a Motion with the Court, stating the specific reasoning giving rise to the objection, and

requesting that the designation be determined by the Court. The Court shall decide whether the

designation shall be revised or removed and may determine whether any additional protections,

such as withdrawal or destruction of the documents, are needed – keeping in mind the interests of

all parties and the need for the evidence.

       17.     Nothing contained in this Order shall be construed to restrict the use or disclosure

of Confidential Information by the Party producing such information or documentation or be



                                                  7
construed as a basis to avoid discovery of such information or documentation, or be construed as

a basis to prevent any Party from interposing an objection to a request for discovery.

       18.     Nothing contained in this Order shall prejudice, in any way, the right of any Party

to seek, by way of consent of all of the Parties or by application to the Court (i) additional

protection for specific Confidential Information; or (ii) relief from the provisions of this Order

with respect to specific items or categories of Confidential Information.

       19.     By stipulating to this Order, the Parties do not waive any applicable privileges, and

reserve the right to contest any requests or subpoenas for documents or testimony and to assert

such applicable privileges.

       20.     The Parties stipulate that, after the disclosure of any given document, the producing

Party shall have the absolute right to rescind the inadvertent production of that document if it

contains privileged attorney-client communications and/or work product provided that the

producing Party provides prompt written notice to the receiving Party of its discovery of the

inadvertent production. Accordingly, in the event that the producing Party determines that a

privileged document has been inadvertently produced, the following procedures shall be followed:

(i) The designating parties shall make written demand upon the receiving Party to return such

inadvertently produced documents, materials or information; (ii) Upon demand by the designating

Party, all such documents, material or information and any copies, duplications, extracts, and

summaries thereof shall be returned to the designating Party within five (5) business days; (iii) The

designating Party shall maintain the specified documents, material or information for in camera

inspection by the Court during the pendency of this case, including any appeals.

       21.     All Parties and attorneys of record in this proceeding, and all other persons and

entities granted access to Confidential Information by counsel or the Parties pursuant to this Order



                                                 8
shall be bound by this Order. Nothing herein purports to direct the Court or Court personnel as to

the handling of material designated by the parties as Confidential Information.

       22.     No Party shall file any Confidential Information with the Court until the Court

determines whether such material may be filed under seal or on the public docket. A Party seeking

to file such material shall first notify the Party who designated the material, and the Party seeking

to maintain the confidentiality of the material shall promptly file a Motion to Impound Designated

Material in accordance with District of Massachusetts Local Rule 7.2 and ECF Administrative

Procedures. The Motion to Impound shall reference this Order, describing the general nature and

purpose for submitting the paper (i.e., exhibit to declaration in support of motion, etc.), and provide

a factual demonstration of potential harm to support the request for leave to file the document

under seal. Reference to a document’s designation as “Confidential” or “Confidential – Attorney

Eyes Only” pursuant to the Protective Order, without more, will not suffice to show a

particularized need for impoundment. If a Party obtains leave to file Confidential Information

under seal, the filing party shall be responsible for informing the Clerk of the Court that the filing

should be sealed and for placing the legend “FILED UNDER SEAL PURSUANT TO

PROTECTIVE ORDER” above the caption and conspicuously on each page of the filing. Exhibits

to a filing shall conform to the labeling requirements set forth in this Order. If a pretrial pleading

filed with the Court, or an exhibit thereto, discloses or relies on confidential documents,

information, or material, such confidential portions shall be redacted to the extent necessary and

the pleading or exhibit filed publicly with the Court. Nothing herein purports to direct the Court

or Court personnel as to the handling of material designated by the parties as Confidential

Information.




                                                  9
       23.     Nothing in this agreed Order is intended to or may be construed as limiting the

Parties from using information gained in discovery or otherwise at hearing or trial.

       24.     The undersigned hereby stipulate and agree that the Court may enter this Stipulated

Protective Order in the above-referenced action, and further that the Court may and shall issue any

necessary orders on this subject.




                          IT IS SO ORDERED, this _____ day of ____________________ 2020.



                                      ________________________________________________
                                                                       Hon. Indira Talwani
                                                                United States District Judge




                                                10
Stipulated and Agreed to by:

                                                     Law Office of J. Steven Foley:
BECK REED RIDEN LLP:
                                                     /s/ Patrick H. Peluso [by permission – SDR]
/s/ Stephen D. Riden                                 J. STEVEN FOLEY
Stephen D. Riden, BBO No. 644451                     Law Office of J. Steven Foley
Jillian E. Carson, BBO No. 698505                    100 Pleasant Street #100
BECK REED RIDEN LLP                                  Worcester, MA 01609
155 Federal St., Suite 1302                          jsteven@attorneyfoley.com
Boston, MA 02110
Tel: (617) 500-8660                                  and
Fax: (617) 500-8665
sriden@beckreed.com                                  Patrick H. Peluso
jcarson@beckreed.com                                 Steven L. Woodrow
                                                     Stephen A. Klein
JOSEPH P. BOWSER, pro hac vice                       Woodrow & Peluso, LLC
ROTH JACKSON                                         3900 East Mexico Avenue, Suite 300,
1519 Summit Avenue, Suite 102                        Denver, CO 80210
Richmond, VA 23230                                   ppeluso@woodrowpeluso.com
Phone: 804-441-8701                                  swoodrow@woodrowpeluso.com
Fax: 804-441-8438                                    sklein@woodrowpeluso.com
jbowser@rothjackson.com
                                                     Attorneys for Plaintiffs
and

MITCHELL N. ROTH, pro hac vice
GREGORY M. CAFFAS, pro hac vice
ROTH JACKSON
8200 Greensboro Drive, Suite 820
McLean, Virginia 22102
Phone: 703-485-3531
Fax: 703-485-3525
mroth@rothjackson.com
gcaffas@rothjackson.com

Attorneys for Defendant SunPath, Ltd.


                                CERTIFICATE OF SERVICE

        I hereby certify that this document has been filed through the CM/ECF system on May
18, 2020, and will be served electronically to the registered participants as identified on the
Notice of Electronic Filing through the Court’s transmission facilities, and that non-registered
participants have been served this day by mail.
                                                  /s/ Stephen D. Riden
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

BRENNAN LANDY and CANDY                   )
WORKMAN, individually and on behalf of    )
all others similarly situated,            )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )                   Case No. 1:19-cv-12562-IT
                                          )
SUNPATH LTD., a Massachusetts corporation )
                                          )
                                          )
      Defendant.                          )
_________________________________________ )


I, _______________________________, being of lawful age and capacity, hereby certify that I

have read the Confidentiality Agreement and Protective Order (“Order”) entered in the above-

captioned proceeding on the ____day of ______________, 2020, and I agree to abide by its terms.

I agree that, except for the purposes of the above-captioned action, I will not make any use of

Confidential Information nor will I disclose or provide such documentation or information to any

third-parties. I consent to the personal and subject matter jurisdiction of the United States District

Court for the District of Massachusetts from which the Confidential Information was produced for

purposes of enforcement of this Order against me or other matters related to the Order.


Name:                                          Address:

By:

Print (name):

Date:

                                                                                     APPENDIX A




                                                 12
